Exhibit 10.12 STOCK APPRECIATION RIGHT award agreement, between Cable One, Inc. (the “ Company ”), a Delaware corporation, and [NAME]. This Stock Appreciation Right Award Agreement (the “ Award Agreement ”) sets forth the terms and conditions of an award (the “ Award ”) of [NUMBER] stock appreciation rights (“ SARs ”) that are being granted to you on [DATE] (the “ Grant Date ”) under the Cable ONE, Inc. 2015 Omnibus Incentive Compensation Plan (the “ Plan ”). Each SAR is exercisable in respect of a share of the Company’s common stock, $0.01 par value per share (each, a “ Share ”), at an exercise price per Share of $[EXERCISE PRICE] (the “ Exercise Price
